DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hornung on 05/02/2022.
The application has been amended as follows: 
In claim 14/I.37, delete [[the]] before “femoral trial”, and insert –a--.
In claim 14/I.39, delete [[the]] before “intramedullary rod”, and insert –an--.
In claim 14/I.44, delete [[in]] before “disposed”, and insert –is--.
In claim 14/I.47, after “fit” and before “a”, insert –in--.
In claim 14/I.49, after “an interior thread in the” and before “matching”, delete [[adaptor insert bore]], and insert –bore of the adaptor insert portion--.
In claim 14/I.58, after “and” and before “piston teeth”, insert –the--.

Allowable Subject Matter
Claims 11 – 14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Tsukayama et al. (US Pub. 2017/0333207 A1) which discloses a related instrument [abstract, Figs. 1-3 and 15 - 17] comprising translating stem adaptor [at least a portion by 712], femoral insert portion [portion by 512 / 514], adaptor housing defining a through bore with proximal and distal openings [cannulated portion by 700], piston [714], stem gear / pass through screw [706], femoral trial [410], intramedullary rod [720], offset connector [92]. However, Tsukayama does disclose all the limitations of claim 14 as currently amended, mainly directed to the structural correlation of the piston, offset connector and the stem adaptor. Accordingly, the claims as currently amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775